IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21309
                        Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHRISTOPHER EARNEST WHITE,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-24-ALL
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Earnest White appeals from his conviction of

being a convicted felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1).    White first contends that the district

court violated FED. R. CRIM. P. 11 by failing to question him

correctly about whether he previously had been convicted of a

drug offense in state court.   According to White, the district

court did not read the indictment to him; there was no plea

agreement in his case; and the recitation of the factual basis

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21309
                                -2-

for the plea did not suffice to ascertain that White understood

the jurisdictionally relevant fact of the prior conviction.

     The record of the rearraignment hearing indicated that White

was properly admonished regarding the fact of his prior

conviction.   White has failed to show error, plain or otherwise,

regarding whether the district court properly discussed the prior

conviction with him.   See United States v. Vonn, 122 S. Ct. 1043,

1046 (2002)(plain error review).

     White next contends that the district court erred by denying

his motion to dismiss the indictment based on lack of proof of an

interstate commerce nexus and the alleged unconstitutionality of

18 U.S.C. § 922(g)(1) as applied to him.   He also argues that the

evidence was insufficient regarding the interstate commerce

element.

     First, the constitutionality of 18 U.S.C. § 922(g)(1) is not

open to question regarding the jurisdictional interstate commerce

element.   United States v. Daugherty, 264 F.3d 513, 518 (5th Cir.

2001), cert. denied, 122 S. Ct. 1113 (2002).   Second, White

waived his challenge to the sufficiency of the evidence by

pleading guilty.   Smith v. Estelle, 711 F.2d 677, 682 (5th Cir.

1983).   To the extent that White’s sufficiency challenge may be

construed as a challenge to the factual basis for his plea, the

factual basis for White’s plea indicated that the firearm at

issue in his case was manufactured in California and that it was

taken from White’s car in Houston.   White agreed with the factual
                           No. 01-21309
                                -3-

basis.   There was a sufficient factual basis to support the

interstate commerce element.   See Daugherty, 264 F.3d at 514, 518

(firearm manufactured in Egypt and imported through Tennessee).

     AFFIRMED.